Citation Nr: 1825837	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than August 7, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from February 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Based on the Veteran's place of residence, jurisdiction for this claim is in Seattle, Washington.  

The issue of negligence has been raised by the record in a statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 Correspondence.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

On August 7, 2012, VA received the Veteran's original service connection claim for PTSD.   

CONCLUSION OF LAW

The criteria for an effective date earlier than August 7, 2012, for the award of service connection for PTSD, have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All evidence identified by the Veteran has been obtained to the extent possible.  VA is unaware of any outstanding evidence which is pertinent to the claim.  

Analysis

The Veteran asserts that he is entitled to an earlier effective date for the grant of his service connection claim for PTSD.  The Veteran filed his application for compensation and pension on August 7, 2012.  See VA 21-526 Veteran's Application for Compensation or Pension.  He was granted service connection for his PTSD with depressive disorder with an evaluation of 100 percent effective the date of his claim, August 7, 2012.  See September 2013 Rating Decision.  

The claims file includes correspondence from the United States Air Force which shows that the Veteran was honorably discharged from the Air Force due to his "character and behavior disorder best described as explosive personality with a tendency to impulsive acting out."  See October 2014 Third Party Correspondence.  The correspondence also included notes from a psychiatric evaluation for the Veteran.  It detailed that the Veteran was first seen in April 1974 at the mental health clinic because the Veteran was experiencing "an adult situational reaction manifested by marked anxiety, agitation, tremulousness, and fear of loss of impulse control."  Id.  However, it was concluded that the Veteran did not manifest any evidence of "psychotic process, structured psychoneurotic symptomatology, or affective (sic) disturbance."  Id.  Nevertheless, it was concluded that the Veteran should be discharged because of the Veteran's "feelings towards military service and the symptomatology manifested as a result of his being on active duty."  Id.  

The Veteran asserts that his effective date was decided incorrectly because the RO did not consider that he was not informed of his right to mental health treatment when he was honorably discharged.  See October 2014 Correspondence.  The Veteran goes on to argue that he was diagnosed with "character and behavior disorder" and prescribed heavy doses of Valium causing him "serious judgmental and emotional disabilities."  Moreover, he states that he "had no idea" that he was self-medicating, addicted to drugs or alcohol, or that he could get mental health treatment through the VA.  Id.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

August 7, 2012, is the date on which VA received the Veteran's original service connection claim for PTSD.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking service connection for PTSD or for any other psychiatric disability.  

In the June 2014 Notice of Disagreement contesting the assigned effective date here, the Veteran asserted that the correct effective date should be in June 1974.  See June 2014 Notice of Disagreement.  However, the record contains no statement prior to August 2012, in which the Veteran indicated an interest in claiming service connection for psychiatric problems.  As such, despite the Veteran having issues with his mental problems beginning during his active service, the Board must find that the record does not contain an express or implied claim for service connection for PTSD prior to August 7, 2012.  See Brannon and Talbert, both supra.      

The claims file shows that the Veteran had psychiatric problems prior to August 7, 2012.  In any event, the mere likelihood that a mental disorder to include PTSD preexisted the August 2012 claim does not amount to a service connection claim for PTSD.  Retrospective evidence of a disability is not a claim.  See Brannon, supra.     

The Veteran argues that his mental health disability somehow prevented him from submitted a claim at the time of his discharge.  Other than the Veteran's allegations, there is no evidence to support this argument.  The Veteran was able to apply for VA educational benefits in August 1974 which was one month after his discharge.  It is not apparent to the Board why, if the Veteran was able to apply for educational benefits, he was prevented from applying for disability compensation.  

The law is clear that, in determining an effective date for the award of service connection, the date of onset of disability (i.e., "the date entitlement arose") is not necessarily controlling.  Rather, the "later" of the date of claim, or the date entitlement arose, is.  In this matter, the date of claim is the "later" date.  38 C.F.R. § 3.400.  The Veteran's mental disorder pre-existed his application for compensation for the disorder and therefore, the appropriate effective date here is the date of the receipt of the claim of entitlement to service connection for PTSD.  That date is August 7, 2012.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than August 7, 2012, for the grant of service connection for PTSD, is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


